DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is reproduced below:
1. A method comprising: 

receiving, at a user equipment ("UE"), first scheduling information to transmit a first uplink channel on a first uplink resource in a slot; 

receiving second scheduling information to transmit a second uplink channel on a second uplink resource in the slot, wherein the first uplink resource and the second uplink resource at least partially overlap in the time domain, wherein the second uplink resource is larger than the first uplink resource in the time domain; and 

transmitting the first and second uplink channels, comprising transmitting the first uplink channel on the first uplink resource including the overlap time and transmitting a part of the second uplink channel on a part of the second uplink resource excluding at least the overlap time, 

wherein the first scheduling information is received later than the second scheduling information.

The claim is allowable over the prior art as the prior art fails to teach or render obvious the above underlined limitations in combination with the other limitations of the claim.
Claims 2-8 are allowable as depending on an allowed base claim. 
Regarding Claim 9, the claim is an apparatus that corresponds to the method of Claim 1.
Claims 9-13 are allowable as depending on an allowed base claim. 

Claim 14 is reproduced below:
14. A method comprising: 

receiving, at a user equipment ("UE"), first scheduling information to transmit a first uplink channel on a first uplink resource in a slot;

receiving second scheduling information to transmit a second uplink channel on a second uplink resource in the slot, wherein the first uplink resource and the second uplink resource at least partially overlap in the time domain, wherein the second uplink resource is larger than the first uplink resource in the time domain; 

transmitting the first and second uplink channels during the overlap time, 

wherein the UE supports transmissions with more than one transmit antenna panels at a given time instance, wherein the first uplink channel is transmitted with a first transmit antenna panel and the second uplink channel is transmitted with a second transmit antenna panel.

The claim is allowable over the prior art as the prior art fails to teach or render obvious the above underlined limitations in combination with the other limitations of the claim.
Claims 15-18 are allowable as depending on an allowed base claim. 
Regarding Claim 19, the claim is an apparatus that corresponds to the method of Claim 14.
Claim 20 is allowable as depending on an allowed base claim.

Examiner notes that the previously cited prior art of Chen (US 2018/01100042) still comprises best art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M MORLAN whose telephone number is (571)270-5674.  The examiner can normally be reached on Monday - Friday, 10 AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT M MORLAN/Primary Examiner, Art Unit 2419                          
ROBERT M. MORLAN
Primary Examiner
Art Unit 2419